DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 01/14/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hsu (US 2017/0257796).
	As shown in the previous Office Action, Raina discloses the use of UDC on uplink data.  Raina does not disclose the claimed feature of “wherein the UDC is not simultaneously configured with a robust header compression (ROHC)”.  Hsu discloses a method for selectively applying UL only ROHC based on the packet type in Fig. 5 and paragraphs [0031]-[0032].  Hsu also shows the performance of ROHC and UDC for different packet types in Fig. 5B and conclude (paragraph [0032]) that ROHC has better performance when the ratio of TCP/IP headers is higher than 70%.  Specifically, based on the comparison result as shown in Fig. 5B, it would have been obvious for one of ordinary skill in the art at the effective filing date of the current application to try applying only ROHC on packet types with ratio of TCP/IP headers is higher than 70% and apply UDC otherwise, as opposed to applying ROHC and UDC simultaneously as ROHC provide almost negligible performance for the packet types at which UDC performs well as shown in Fig. 5B of Hsu.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raina (US 2016/0142518) in views of Liu (US 2019/0141567) and Hsu (US 2017/0257796).
Raina discloses the following features.
	Regarding claim 1, a method performed by a terminal (see “UE” recited in paragraph [0077]) in a wireless communication system (see wireless system shown in Fig. 1), the method comprising: receiving, from a base station, PDCP configuration information on UDC (see Compression Configuration message 420 from the base 
Regarding claim 4, wherein the PDCP configuration information further includes at least one of information indicating a predefined dictionary used for the UDC, buffer size information, UDC setup information, or UDC release information, which are used in compressing the uplink data (see “A compression configuration message may save compression context across a radio resource control (RRC) connection, enable or disable compression, and/or handle the PDCP discard timer” recited in paragraph [0074], which may be considered as UDC setup information since the compression may be used for the uplink communication from the UE).
	Regarding claim 6, wherein the PDCP control information further includes information about a PDCP sequence number of data at which the checksum error has occurred (see “a PDCP sequence number may be indicated, such as a PDCP sequence number that failed a checksum caused a reset. For example, when a header checksum 
	Regarding claim 13, a terminal in a wireless communication system (see wireless system shown in Fig. 1), the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to receive, from a base station, PDCP configuration information on UDC (see Compression Configuration message 420 from the base station in Fig. 4; see “A compression configuration message may convey a PDCP control protocol data unit (PDU) for exchanging compression states” recited in paragraph [0074]; also see “UDC” recited in paragraph [0077]); generate a first UDC packet by compressing uplink data, based on the configuration information on UDC (see “If the configuration is confirmed, the transmitter and receiver may exchange compressed data packets according to the configuration” recited in the abstract); transmit the first UDC packet to the base station (see compressed packets 440 in Fig. 4); receive, from the base station, PDCP control information including checksum error information indicating checksum error is detected based on the first UDC packet (see “checksum may be sent to the UE along with a reset indication” recited in paragraph [0106]).
Regarding claim 16, wherein the PDCP configuration information further includes at least one of information indicating a predefined dictionary used for the UDC, buffer size information, UDC setup information, or UDC release information, which are used in compressing the uplink data (see “A compression configuration message may save compression context across a radio resource control (RRC) connection, enable or 
	Raina does not explicitly disclose the following features: regarding claims 1 and 13, resetting a UDC buffer used in compressing the uplink data, based on the checksum information, wherein the UDC is not simultaneously configured with a ROHC; regarding claims 2 and 14, generating a second UDC packet by compressing uplink data, based on the UDC buffer which has been reset, wherein the second UDC packet includes information indicating that the UDC buffer has been reset; regarding claims 3 and 15, wherein the PDCP layer control information further includes type information, and wherein the type information indicates that the PDCP control information includes the checksum error information; regarding claim 5, wherein the first UDC packet includes at least one of an indicator and a checksum field, and wherein the indicator indicates that the uplink data has been compressed and the checksum field is used in determining validity of data in a UDC buffer of the base station
Liu discloses the following features.
	Regarding claims 1 and 13, resetting a UDC buffer used in compressing the uplink data, based on the checksum information (see “The receiver then detects a checksum mismatch and notifies UE 201. In response, UE 201 resets its compression memory 218, re-starts UDC compression, and notifies the receiver” recited in paragraph [0026]), wherein the configuration information on UDC includes information indicating a predefined dictionary is used for UDC (see “two different UDC compression algorithms 
Regarding claims 2 and 14, generating a second UDC packet by compressing uplink data, based on the UDC buffer which has been reset, wherein the second UDC packet includes information indicating that the UDC buffer has been reset (see step 316 in Fig. 3, wherein UDC packets with reset indication is transmitted by the UE).
Regarding claims 3 and 15, wherein the PDCP layer control information further includes type information, and wherein the type information indicates that the PDCP control information includes the checksum error information (see “The PDCP control PDU comprises an error indication, indicating that an UDC error has occurred and the compression memory between the sender and the receiver are unsynchronized. In step 314, UE 301 receives the error indication and resets its own UDC compression memory (e.g. buffer 218 in FIG. 2)” recited in paragraph [0028], wherein the error indication is an identifier that instructs the UE to reset the UDC buffer; and see Fig. 4, wherein the PDCP control PDU includes a PDU type field for indicating the checksum error information is included).
Regarding claim 5, wherein the first UDC packet includes at least one of an indicator and a checksum field, and wherein the indicator indicates that the uplink data has been compressed (see “FU bit is used to indicate whether the "data" part is processed by UDC” recited in paragraph [0029]) and the checksum field is used in determining validity of data in a UDC buffer of the base station (see “The checksum bits are used for compression memory synchronization check” recited in paragraph [0029]).

Hsu discloses the following features.
Regarding claims 1 and 13, wherein the UDC is not simultaneously configured with a ROHC (Hsu discloses a method for selectively applying UL only ROHC based on the packet type in Fig. 5 and paragraphs [0031]-[0032].  Hsu also shows the performance of ROHC and UDC for different packet types in Fig. 5B and conclude (paragraph [0032]) that ROHC has better performance when the ratio of TCP/IP headers is higher than 70%.  Specifically, based on the comparison result as shown in Fig. 5B).
It would have been obvious for one of ordinary skill in the art at the effective filing date of the current application to modify the system of Raina and Liu, by trying to apply only ROHC on packet types with ratio of TCP/IP headers is higher than 70% and apply UDC otherwise, as opposed to applying ROHC and UDC simultaneously as ROHC provide almost negligible performance for the packet types at which UDC performs well as shown in Fig. 5B of Hsu.  
	

Claims 7, 10, 12, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raina in view of Hsu.
Raina discloses the following features.
Regarding claim 7, a method performed by a base station (see “base station” recited in paragraph [0105] and throughout the reference) in a wireless communication system (see wireless system shown in Fig. 1), the method comprising: transmitting, to a terminal, PDCP configuration information including configuration information on UDC (see Compression Configuration message 420 from the base station in Fig. 4; see “A compression configuration message may convey a PDCP control protocol data unit (PDU) for exchanging compression states” recited in paragraph [0074]; also see “UDC” recited in paragraph [0077]); receiving, from the terminal, a first UDC packet, wherein the first UDC packet is generated by the terminal by compressing uplink data based on the configuration information on UDC (see “If the configuration is confirmed, the transmitter and receiver may exchange compressed data packets according to the configuration” recited in the abstract); detecting a checksum error based on the first UDC packet; and transmitting, to the terminal, PDCP control information including checksum error information indicating the checksum error is detected based on the first UDC packet (see “PDCP…checksum may be sent to the UE along with a reset indication” recited in paragraph [0106]).
Regarding claim 10, wherein the PDCP configuration information further includes at least one of information indicating a predefined dictionary used for the UDC, buffer size information, UDC setup information, or UDC release information, which are used in compressing the uplink data (see “A compression configuration message may save compression context across a radio resource control (RRC) connection, enable or disable compression, and/or handle the PDCP discard timer” recited in paragraph 
Regarding claim 12, wherein the PDCP control information further includes information about a PDCP sequence number of data at which the checksum error has occurred (see “a PDCP sequence number may be indicated, such as a PDCP sequence number that failed a checksum caused a reset. For example, when a header checksum is computed and fails to match the checksum in the header, the corresponding PDCP sequence number may be sent to the UE along with the reset indication” recited in paragraph [0106]).
Regarding claim 17, a base station (see “base station” recited in paragraph [0105] and throughout the reference) in a wireless communication system (see wireless system shown in Fig. 1), the base station comprising: a transceiver; and a controller coupled with the transceiver and configured to transmit, to a terminal, PDCP configuration information including configuration information on UDC (see Compression Configuration message 420 from the base station in Fig. 4; see “A compression configuration message may convey a PDCP control protocol data unit (PDU) for exchanging compression states” recited in paragraph [0074]; also see “UDC” recited in paragraph [0077]); receive, from the terminal, a first UDC packet, wherein the first UDC packet is generated by the terminal by compressing uplink data based on the configuration information on UDC (see “If the configuration is confirmed, the transmitter and receiver may exchange compressed data packets according to the configuration” recited in the abstract); detect a checksum error based on the first UDC packet; and transmit, to the terminal, PDCP control information including checksum error information 
Regarding claim 20, wherein the PDCP configuration information further includes at least one of information indicating a predefined dictionary used for the UDC, buffer size information, UDC setup information, or UDC release information, which are used in compressing the uplink data (see “A compression configuration message may save compression context across a radio resource control (RRC) connection, enable or disable compression, and/or handle the PDCP discard timer” recited in paragraph [0074], which may be considered as UDC setup information since the compression may be used for the uplink communication from the UE).
	Raina does not explicitly disclose the following features: regarding claims 7 and 17, wherein the UDC is not simultaneously configured with a ROHC.
Hsu discloses the following features.
Regarding claims 7 and 17, wherein the UDC is not simultaneously configured with a ROHC (Hsu discloses a method for selectively applying UL only ROHC based on the packet type in Fig. 5 and paragraphs [0031]-[0032].  Hsu also shows the performance of ROHC and UDC for different packet types in Fig. 5B and conclude (paragraph [0032]) that ROHC has better performance when the ratio of TCP/IP headers is higher than 70%.  Specifically, based on the comparison result as shown in Fig. 5B).
It would have been obvious for one of ordinary skill in the art at the effective filing date of the current application to modify the system of Raina, by trying to apply only .  

Claims 8-9, 11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raina and Hsu as applied to claims 7 and 17 above, and further in view of Liu.
	Raina and Hsu disclose the features as shown above.
	Raina does not explicitly disclose the following features: regarding claims 8 and 18, wherein the PDCP layer information further includes information indicating the terminal to reset a UDC buffer of the UE; regarding claims 9 and 19, receiving, from the terminal, a second UDC packet generated by compressing uplink data, based on the UDC buffer which has been reset; regarding claim 11, wherein the first UDC packet comprises at least one of an indicator and a checksum field, and wherein the indicator indicates whether the uplink data has been compressed and the checksum field is used in determining validity of data in a UDC buffer of the base station.
	Liu discloses the following features.
	Regarding claims 8 and 18 wherein the PDCP layer information further includes information indicating the terminal to reset a UDC buffer of the UE (see “The PDCP control PDU comprises an error indication, indicating that an UDC error has occurred and the compression memory between the sender and the receiver are unsynchronized. In step 314, UE 301 receives the error indication and resets its own UDC compression 
Regarding claims 9 and 19, receiving, from the terminal, a second UDC packet generated by compressing uplink data, based on the UDC buffer which has been reset (see step 316 in Fig. 3, wherein UDC packets with reset indication is transmitted by the UE).
Regarding claim 11, wherein the first UDC packet comprises at least one of an indicator and a checksum field, and wherein the indicator indicates whether the uplink data has been compressed (see “FU bit is used to indicate whether the "data" part is processed by UDC” recited in paragraph [0029]) and the checksum field is used in determining validity of data in a UDC buffer of the base station (see “The checksum bits are used for compression memory synchronization check” recited in paragraph [0029]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Raina and Hsu using features, as taught by Liu, in order to re-synchronize the compressing memory between the UE and the receiver, which is a base station in the UDC communication (see paragraph [0026] of Liu).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/           Primary Examiner, Art Unit 2473